UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* ­­­­­CHINA MING YANG WIND POWER GROUP LTD. (Name of Issuer) Ordinary Shares (Title of Class of Securities) 16951C108 (CUSIP Number) October 1, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [ ]Rule 13d-1(c) [X]Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 8 Pages CUSIP No.: 16951C108 Page 2 of 8 Pages 1. Names of Reporting Persons. ICBC International Investment Management Limited 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power10,985,400 7. Sole Dispositive Power0 8. Shared Dispositive Power10,985,400 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.79% Type of Reporting Person: CO CUSIP No.: 16951C108 Page 3 of 8 Pages 1. Names of Reporting Persons. ICBC International Holdings Limited 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Hong Kong Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power10,985,400 7. Sole Dispositive Power0 8. Shared Dispositive Power10,985,400 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.79% Type of Reporting Person: CO CUSIP No.: 16951C108 Page 4 of 8 Pages 1. Names of Reporting Persons. Industrial and Commercial Bank of China Limited 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization The People's Republic of China Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power10,985,400 7. Sole Dispositive Power0 8. Shared Dispositive Power10,985,400 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 8.79% Type of Reporting Person: CO, HC Page 5 of 8 Pages Item 1(a). Name of Issuer: China Ming Yang Wind Power Group Ltd. (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: Jianye Road Mingyang Industry Park National Hi-Tech Industrial Development Zone Zhongshan, Guangdong Province PRC 528437 Item 2(a). Name of Person Filing: This statement is filed on behalf of ICBC International Investment Management Limited (“ICBCIIM”), ICBC International Holdings Limited (“ICBCIH”) and Industrial and Commercial Bank of China Limited (“ICBC”).ICBCIIM is 100% owned by ICBCIH which is in turn 100% owned by ICBC. This statement relates to 10,985,400 ordinary shares of China Ming Yang Wing Power Group Ltd. (“China Ming Yang”), all of which are held by ICBCIIM. Item 2(b).
